



EXHIBIT 10.8




AMEGY BANCORPORATION, INC.
FIFTH AMENDED AND RESTATED NON-EMPLOYEE DIRECTORS
DEFERRED FEE PLAN


1.    Purpose. The purpose of the Plan is to provide Non-Employee Directors an
opportunity to defer payment of all or a portion of their Director’s Fees in
accordance with the terms and conditions set forth herein.


2.    Definitions. For the purposes of the Plan, the following capitalized words
shall have the meanings set forth below:


“Advisory Director” means an advisory director of the Bank Board and     any
member of any advisory board of directors or similar group or committee that
    may be constituted from time to time by the Board, the Bank Board, or
    management of the Company or the Bank.


“Bank” means Amegy Bank N.A., a wholly-owned subsidiary of the     Company.


“Bank Board” means the Board of Directors of the Bank.


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended from time     to
time.


“Committee” means the Benefits Committee of the Company.


“Common Stock” means the common stock of the Company.


“Company” means Zions Bancorporation.
 
“Deferral Election Form” means a document, in a form approved by the Committee,
pursuant to which a Non-Employee Director makes a deferral election under the
Plan.


“Deferral Period” means each calendar year. The first Deferral Period     under
the Plan shall commence January 1, 2002. If an individual becomes eligible
    to participate in the Plan after the commencement of a Deferral Period, the
    Deferral Period for that individual shall be the remainder of such Deferral
Period     following his Election Date.


“Deferred Benefit” means an amount that will be paid on a deferred basis
    under the Plan.


“Deferred Compensation Account” means the bookkeeping account     established
for each Non-Employee Director for purposes of measuring his or her     Deferred
Benefit and shall include subaccounts for Deferred Benefits that are to     be
paid at different times and/or in a different manner.


“Director’s Fee” means the cash portion of the annual retainer fee and any other
fees payable for service on the Bank Board, including, without limitation, any
meeting fees or fees for serving as a chair of any committee of the Bank Board
or any fees received as an Advisory Director.







--------------------------------------------------------------------------------





“Election Date” means the day immediately preceding the commencement of a
Deferral Period. If an individual first becomes eligible to participate in the
Plan after the start of a Deferral Period, the Election Date shall be not later
than the thirtieth day following the initial date such individual became a
Non-Employee Director.


“Fair Market Value” means the closing sales price of a share of Common Stock on
the applicable date (or, if there was no trading in the shares on such date, on
the next preceding date on which there was trading) on the principal exchange or
system on which the shares are sold, as reported in The Wall Street Journal or
other reporting service approved by the Committee.


“Non-Employee Director” means a member of the Bank Board and an Advisory
Director who is not an employee of the Company or any of its subsidiaries.


“Plan” means this the Amegy Bancorporation, Inc. Non-Employee Directors Deferred
Fee Plan as amended or restated from time to time.


“Separation from Service” occurs when the facts and circumstances indicate that
the Non-Employee Director’s membership on the Board has expired or has been
terminated. Termination requires action either by the Company with appropriate
notice to the Non-Employee Director or by the Non-Employee Director with
appropriate notice to the Company. Expiration does not constitute a good faith
and complete termination of the Non-Employee Director’s membership on the Board
if the Company reasonably anticipates a renewal of the Non-Employee Director’s
Board membership. The Company reasonably anticipates the renewal of the
Non-Employee Director’s Board membership if the Company intends to reappoint or
retain the Non-Employee Director as a member of the Board.


3.    Administration.


(a)    The Plan shall be administered by the Committee.


(b)    The Committee shall have the sole authority to control and manage the
operation and administration of the Plan and have all powers, authority and
discretion necessary or appropriate to carry out the Plan provisions, and to
interpret and apply the terms of the Plan to particular cases or circumstances.
The Committee may also select and appoint such advisors, consultants and legal
counsel as the Committee shall deem appropriate to aid it in carrying out its
responsibilities and duties. All decisions, determinations and interpretations
of the Committee will be binding on all interested parties, subject to the
claims and appeal procedure necessary to satisfy the minimum standard of ERISA
Section 503, and will be given the maximum deference allowed by law. The
Committee may delegate in writing its responsibilities as it sees fit.


Committee members who are Participants will abstain from voting on any Plan
matters that relate primarily to themselves or that would cause them to be in
constructive receipt of amounts credited to their respective Deferred
Compensation Account. The Board will identify three or more individuals to serve
as a temporary replacement of the Committee members in the event that all three
members must abstain from voting.


(c)    Each member of the Committee and each other person acting at the
direction of or on behalf of the Committee shall not be liable for any
determination or anything done or omitted to be done by him or by any other
member of the Committee or any other such individual in connection with the
Plan, except for his own gross negligence or willful misconduct or as expressly
provided by statute, and to





--------------------------------------------------------------------------------





the extent permitted by law and the bylaws of the Company, shall be fully
indemnified and protected by the Company with respect to such determination, act
or omission.


4.    Shares Available. The Company is authorized to credit up to 125,000 Stock
Units and to issue up to 125,000 shares of Common Stock, respectively, under the
Plan (the “Plan Limit”). Such shares of Common Stock may be newly issued shares
of Common Stock or reacquired shares of Common Stock held in the treasury of the
Company.


5.    Deferral of Director’s Fees.


(a)    Deferral Elections.


(i)    General Provisions. Unless the Committee provides otherwise, Non-Employee
Directors may elect to defer all, one-half or none of their Director’s Fees with
respect to a Deferral Period in the manner provided in this Section 5. A
Non-Employee Director’s Deferred Benefit is at all times nonforfeitable.


(ii)    Deferral Election Forms. In order for a Non-Employee Director to
participate in the Plan for a given Deferral Period, a Deferral Election Form,
completed and signed by him, must be delivered to the Company on or prior to the
applicable Election Date or such earlier date specified by the Committee. A
Deferral Election Form shall remain in effect only for Deferral Period for that
Election Date. A Non-Employee Director electing to participate in the Plan shall
indicate on his Deferral Election Form:


(A)    the percentage of the Director’s Fees for the Deferral Period to be
deferred, which election shall be irrevocable for such Deferral Period, and


(B)    the timing and manner of payment of the Director’s Fees deferred for that
Deferral Period. Any subsequent change as to the timing and manner of payment of
Deferred Benefits already credited to the Non-Employee Director’s Deferred
Compensation Account must (i) be made at least 12 months prior to the date of
the schedule payment or commencement of payment; (ii) delay the subsequent
payment or commencement of payment at least five years after the date on which
such payment or commencement of payment would otherwise have been made or
commenced; and shall not be effective for 12 months following the change.


(iii)    Time and/or Manner of Distribution. All distributions shall commence as
soon as reasonably practicable following a Separation from Service and in the
form of a lump sum unless an earlier time and/or manner of distribution is
specified in a properly completed and delivered Deferral Election Form.


(iv)    Effect of No Deferral Election. A Non-Employee Director who does not
have a completed Deferral Election Form on file with the Company on or prior to
the applicable Election Date for a Deferral Period may not defer his Director’s
Fees for such Deferral Period.


(b)    Establishment of Deferred Compensation Accounts. A Non-Employee
Director’s deferrals will be credited to a Deferred Compensation Account set up
for that Non-Employee Director by the Company in accordance with the provisions
of this Section 5.


(c)    Crediting of Stock Units to Deferred Compensation Accounts.







--------------------------------------------------------------------------------





(i)    Number of Stock Units. The portion of the Director’s Fees that a
Non-Employee Director elects to defer shall be credited to the Participant's
Deferral Account no later than the first business day of the calendar quarter
following the date as of which the amount would have been paid to the
Participant absent a Deferral Election Form. The number of Stock Units to be
credited to the Deferred Compensation Account shall be determined by dividing
(1) the amount of the Director’s Fees deferred during such quarter by (2) the
Fair Market Value of a share of Common Stock as of the date of crediting, and
(3) multiplying such result by 1.25.


(ii)    Dividends. No adjustment or credit will be made to a Deferred
Compensation Account by reason of the making of any distribution in respect of
the Common Stock, other than a transaction described in Section 7(b).


(iii)    No Rights as Stockholder. The crediting of Stock Units to a
Non-Employee Director’s Deferred Compensation Account shall not confer on the
Non-Employee Director any rights as a stockholder of the Company.


(iv)    Conversion of Stock Units. The conversion of Stock Units based on stock
of Amegy Bancorporation, Inc. to stock of the Company shall be determined by the
Company.


(d)    Written Statements of Account. The Company will furnish each Non-Employee
Director with a statement setting forth the value of such Non-Employee
Director’s Deferred Compensation Account as of the end of each Deferral Period
and all credits to and payments from the Deferred Compensation Account during
the Deferral Period. Such statement will be furnished as soon as reasonably
practical after the end of the Deferral Period.


(e)    Manner of Payment of Deferred Benefit. Payment of the Deferred Benefits
shall be in shares of Common Stock. Payment shall be made either in a single
lump sum or in a series of five or fewer annual installments, as elected by the
Non-Employee Director at the time of the deferral. The amount of each
installment payment to a Non-Employee Director shall be determined in accordance
with the formula B/(N-P), where “B” is the total value of the Deferred
Compensation Account as of the installment calculation date, “N” is the number
of installments elected by the Non-Employee Director and “P” is the number of
installments previously paid to the Non-Employee Director. Any partial unit
resulting in the calculation above will be settled in cash.


(f)    Commencement of Payment of Deferred Benefit. Payment of a Non-Employee
Director’s Deferred Compensation Account, including subaccounts, shall commence
as soon as reasonably practicable after the earlier to occur of:


(i)    his or her Separation from Service as a Non-Employee Director; and


(ii)    the date specified in the Deferral Election Form executed by the
Non-Employee Director;


Notwithstanding the foregoing provisions of this subsection (f), if the
Non-Employee Director is employed by the Company or the Bank following his or
her Separation from Service as a Non-Employee Director, then payment of such
account shall not commence until his or her Separation from Service with the
Company or the Bank. A Separation from Service under the immediately preceding
sentence occurs when the facts and circumstances indicate that an employee and
the Company or the Bank reasonably anticipate that no further services would be
performed after a certain date (whether as an employee or as an independent
contractor) or that the level of bona fide services the employee would perform
after such





--------------------------------------------------------------------------------





date (whether as an employee or an independent contractor) would permanently
decrease to no more than 40 percent of the average level of bona fide services
performed (whether as an employee or independent contractor) over the
immediately preceding 36 month period (or the full period services to the
Company or Bank if the employee has been providing services to the Company or
Bank less than 36 months) and in accordance with Code §409A, Treas. Reg.
§1.409A-1(h), and other applicable guidance issued by the Internal Revenue
Service. Further, if he or she is a “specified employee’ as defined under
Section 409A(a)(2)(b)(i) of the Code or the regulations promulgated thereunder,
payment of a such participant’s Non-Employee Director’s Deferred Compensation
Account cannot be made before the earlier of (i) the date that is six months
after the date of the specified employee's Separation from Service; or (ii) the
date of the specified employee's death.


(g)    Death. In the event of a Non-Employee Director’s death, the Non-Employee
Director’s entire Deferred Benefit will be distributed in a lump sum to the
Non-Employee Director’s beneficiary as soon as reasonably practicable after the
date of death.


(h)    Restrictions on Transfer. The Company shall pay all Deferred Benefits
payable under the Plan only to the Non-Employee Director or beneficiary
designated under the Plan to receive such amounts. Neither a Non-Employee
Director nor his beneficiary shall have any right to anticipate, alienate, sell,
transfer, assign, pledge, encumber or change any benefits to which he may become
entitled under the Plan, and any attempt to do so shall be void. A Deferred
Benefit shall not be subject to attachment, execution by levy, garnishment, or
other legal or equitable process for a Non-Employee Director’s or beneficiary’s
debts or other obligations.


(i)    Domestic Relations Order. In the event the Committee receives a Domestic
Relations Order from a potential Alternate Payee, the Committee shall promptly
notify the Non-Employee Director, Former Non-Employee Director or Beneficiary
whose benefit is the subject of such order and provide him/her with information
concerning the Plans’ procedures for administering QDROs. Unless and until the
order is set aside, the following provisions shall apply:


(i)    The Committee shall within a reasonable time determine whether the order
is a QDRO and shall notify the Non-Employee Director, Former Non-Employee
Director or Beneficiary whose benefit is the subject of the order, of its
determination. The Committee may designate a representative to carry out its
duties under this provision.


(ii)    Nothing in this Section 5(i) shall be deemed to allow payment under a
QDRO to an Alternate Payee of any benefit which would violate Section 409A of
the Code and any regulations promulgated hereunder and no payment shall occur
prior to the date that the Non-Employee Director or Former Non-Employee Director
whose benefits are subject to the QDRO would have been entitled to receive
payment in accordance with any Deferral Election in existence as of the date of
the QDRO. In the event that the QDRO applies to deferrals which occur after the
date of the QDRO, the Alternate Payee shall be entitled to a distribution on
such future deferrals on the date that the Non-Employee Director or Former
Non-Employee Director would have been entitled to receive payment


(j)    QDRO definitions. For purposes of 5(i) the following definitions and
rules shall apply:


(i) “Alternate Payee” shall mean any spouse, former spouse, child or other
dependent of a Non-Employee Director or Former Non-Employee Director who is
recognized by a QDRO as having a right to receive all, or a portion of, the
benefits payable under this Plan with respect to the Non-Employee Director or
Former Non-Employee Director.





--------------------------------------------------------------------------------







(ii) “Domestic Relations Order” shall mean any judgment, decree, or order
(including approval of a property settlement agreement) which:


A. relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child, or other dependent of a Non-Employee
Director or Former Non-Employee Director and


B. is made pursuant to a state domestic relations law (including a community
property law).


(iii) “Qualified Domestic Relations Order” shall mean any Domestic Relations
Order which satisfies the criteria set forth as a QDRO under policies
established by the Committee.


(k) Change in Ownership or Effective Control. In the event there is a “Change in
Ownership or Effective Control” regarding the Company, then notwithstanding any
the terms of any Deferral Election, all Deferred Benefits under this Plan shall
become due and payable upon the date established by the Committee as the
effective date of the change of control. Notwithstanding the foregoing, with
respect to “Specified Employees” as defined under Section 409A of the Code,
Specified Employee’s benefits will be payable 6 months after the date non
Specified Employee’s Deferred Benefits are payable under this Section 5(k). For
purposes of this paragraph, “Change in Ownership or Effective Control” shall
mean a change in ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company as determined
under Section 409A of the Code or regulations promulgated there under.


6.    Designation of Beneficiary.


(a)    Beneficiary Designations. Each Non-Employee Director may designate a
beneficiary to receive any Deferred Benefit due under the Plan on the
Non-Employee Director’s death by executing a beneficiary designation form
provided by the Company.


(b)    Change of Beneficiary Designation. A Non-Employee Director may change an
earlier beneficiary designation by executing a later beneficiary designation
form and delivering it to the Company. The execution of a beneficiary
designation form and its receipt by the Company revokes and rescinds any prior
beneficiary designation form.


7.    Recapitalization or Reorganization.


(a)    Authority of the Company and Stockholders. The existence of the Plan
shall not affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks having rights superior to or
affecting the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.


(b)    Change in Capitalization. Notwithstanding any other provision of the
Plan, in the event of any change in the outstanding Common Stock by reason of a
stock dividend, recapitalization, reclassification, reorganization, merger,
consolidation, stock split, combination, exchange of shares or





--------------------------------------------------------------------------------





other transaction: (i) such proportionate adjustments as may be necessary (as
determined by the Committee in its sole discretion) to reflect such change shall
be made to prevent dilution or enlargement of the rights of Non-Employee
Directors under the Plan with respect to the aggregate number of shares of
Common Stock authorized to be awarded under the Plan and the number of Stock
Units credited to a Non-Employee Director’s Deferred Compensation Account, and
(ii) the Committee may make such other adjustments, consistent with the
foregoing, as it deems appropriate in its sole discretion.


(c)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company and to the extent permitted by Section 409A of the
Code, all Deferred Benefits credited to the Non-Employee Director’s Deferred
Compensation Account as of the date of the consummation of a proposed
dissolution or liquidation shall be paid in cash to the Non-Employee Director
or, in the event of death of the Non-Employee Director prior to payment, to the
beneficiary thereof on the date of the consummation of such proposed action. The
cash amount paid for each Stock Unit shall be the Fair Market Value of a share
of Common Stock as of the date of the consummation of such proposed action.


8.    Plan Limit, Termination and Amendment of the Plan.


(a)    Plan Limit. If the Plan Limit has been reached, no additional Director
Fees may be deferred after that date and any dividend equivalents credited
thereafter shall be credited as a bookkeeping “cash” amount, rather than as
Stock Units, and shall be credited with interest, until paid in cash, at the
Company’s prime rate of interest each valuation date.


(b)    General Power of Board. Notwithstanding anything herein to the contrary,
the Board may at any time and from time to time terminate, modify, suspend or
amend the Plan in whole or in part and, upon termination of the Plan,
immediately settle all Stock Units in shares of Common Stock notwithstanding any
deferral elections to the contrary; provided, however, that no such termination,
modification, suspension or amendment shall be effective without stockholder
approval if such approval is required to comply with any applicable law or stock
exchange rule; and, provided further, that the Board may not, without
stockholder approval, increase the maximum number of shares issuable under the
Plan, except as provided in Section 7(b) above.


Notwithstanding anything herein to the contrary, (i) no amendment shall be made
to the Plan with respect to any amount deferred and vested prior to January 1,
2005 unless such amendment explicitly provides that it is applicable to such
amount; and (ii) except as the Committee otherwise determines in writing, no
distribution shall be made upon termination of the Plan if such distribution
shall be subject to the excise tax applicable under Section 409A of the Code.


9.    Miscellaneous.


(a)    No Right to Reelection. Nothing in the Plan shall be deemed to create any
obligation on the part of the Board or Bank Board to nominate any of its members
for reelection by the Company’s stockholders, nor confer upon any Non-Employee
Director the right to remain a member of the Board or Bank Board or an Advisory
Director for any period of time, or at any particular rate of compensation.


(b)    Unfunded Plan.


(i)    Generally. This Plan is unfunded. Amounts payable under the Plan will be
satisfied solely out of the general assets of the Bank subject to the claims of
the Bank’s creditors, except to the extent the Company determines to create a
Rabbi Trust to hold assets to satisfy any amounts due participants under this
Plan.





--------------------------------------------------------------------------------







(ii)    Deferred Benefits. A Deferred Benefit represents at all times an
unfunded and unsecured contractual obligation of the Company and each
Non-Employee Director or beneficiary will be a general unsecured creditor of the
Bank. No Non-Employee Director, beneficiary or an other person shall have any
interest in any fund or in any specific asset of the Bank by reason of any
amount credited to him hereunder, nor shall any Non-Employee Director,
beneficiary or any other person have any right to receive any distribution under
the Plan except as, and to the extent, expressly provided in the Plan.


(c)    Other Compensation Arrangements. Benefits received by a Non-Employee
Director pursuant to the provisions of the Plan shall not be included in, nor
have any effect on, the determination of benefits under any other arrangement
provided by the Company.
(d)    Securities Law Restrictions. All certificates for shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any exchange upon which the Common Stock is then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions. No shares of Common Stock shall be issued hereunder unless the
Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.


(e)    Expenses. The costs and expenses of administering the Plan shall be borne
by the Bank.


(f)    Applicable Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Texas without giving effect to conflicts of law
principles.
(g)    Effective Date. The Plan shall be effective as of January 1, 2002, with
amendments effective as of November 5, 2003. The second amendment and
restatement of the Plan shall be effective January 1, 2005, and shall be
effective only with respect to amounts deferred and vested on or after January
1, 2005. The fourth amended and restated version of the plan, to the extent
necessary to comply with 409A of the Code is deemed effective January 1, 2005.
The remaining portions of the fourth amended and restated versions will become
effective upon approval by the Board. Accordingly, amounts deferred and vested
under the Plan prior to January 1, 2005 shall not be subject to the provisions
of this second, third and fourth amendments and restatements but shall be
subject to the provisions of the Plan in place prior to such amendment and
restatement.


(h)    Section 409A. This Plan is intended to meet the requirements of Section
409A of the Code, and shall be administered in a manner that is intended to meet
those requirements and shall be construed and interpreted in accordance with
such intent. To the extent that an award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code, except as the
Committee otherwise determines in writing, the award shall be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the grant, payment, settlement or deferral shall not be
subject to the excise tax applicable under Section 409A of the Code. Any
provision of this Agreement that would cause the award or the payment,
settlement or deferral thereof to fail to satisfy Section 409A of the Code shall
be amended to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code.


IN WITNESS WHEREOF, the Company by its duly authorized officer has executed this
Amegy Bancorporation, Inc. Non-Employee Directors Deferred Fee Plan as of the
26th day of July, 2013.





--------------------------------------------------------------------------------







ZIONS BANCORPORATION BENEFITS
COMMITTEE, AS AUTHORIZED






By: /s/ Diana M. Andersen
Title: SVP & Director of HR Benefits





